Morphy, J.,

delivered the opinion of the court.
The defendants appeal from a judgment rendered against them, as drawers and endorsers of five promissory notes, amounting, together, to sixteen thousand, six hundred and twenty-five dollars and fifty cents. No serious defence having been made below, nor any offered in this court, appellees are entitled to the damages they ask; but, as these damages must be an equivalent for the loss which they have sustained by the delay consequent on the appeal, we do not think that more than five per cent, should be allowed in this case. '
It is, therefore, ordered, that the judgment of the Commercial Court be affirmed, with costs, and five per cent, damages.
*446Eastern Dist.
May, 1840.